Citation Nr: 9921704	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  94-28 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bladder cancer as 
secondary to service-connected residuals of right 
hydrocelectomy.  

2.  Entitlement to service connection for benign prostatic 
hypertrophy as secondary to service-connected residuals of 
right hydrocelectomy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
December 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating action of the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 1996, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
A transcript of that hearing is associated with the record.  


REMAND

The veteran contends that bladder cancer and benign prostatic 
hypertrophy diagnosed after service are related to the 
service-connected residuals of a right hydrocelectomy.  He 
testified at the July 1996 personal hearing that the 
physician who treated him in 1989 for the bladder cancer told 
him that the cancer could be related to the service-connected 
hydrocele.  (See Transcript pg. 4).  Post-service medical 
records associated with the claims folder include chart 
extracts from William Beaumont Army Medical Center pertaining 
to initial findings regarding the bladder condition; however, 
it does not appear that complete records pertaining to the 
diagnosis and treatment of bladder cancer have been obtained.  
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5103(a) (1991).  
The veteran's statements have the effect of putting VA on 
notice that relevant evidence may exist, or could be 
obtained, that, if true, would make his claim "plausible" 
and that such evidence has not been submitted with the 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).
The Board notes that a June 1998 medical opinion offered for 
VA indicated that the claimed conditions were not related to 
the service-connected disability; however, that opinion was 
offered without benefit of review of the records pertaining 
to the 1989 treatment. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding the claimed 
conditions since service, then obtain 
copies of all records from the identified 
treatment sources, including William 
Beaumont Army Medical Center.  

2.  If the records obtained on remand 
contain any information not reviewed by 
the physician who offered the June 1998 
opinion, that physician should review the 
entire claims folder and offer an opinion 
as to whether the bladder cancer and 
benign prostatic hypertrophy diagnosed 
after service are related to the service-
connected residuals of a right 
hydrocelectomy.  If the physician 
determines that another examination is 
not warranted, the physician should so 
state.  If the physician who rendered the 
June 1998 opinion is unavailable, or 
determines that another examination is 
necessary, the RO should arrange for an 
appropriate VA examination to obtain an 
opinion regarding the relationship, if 
any, between the service connected 
hydrocelectomy residuals and the 
disorders for which service connection is 
claimed.  Complete rationale must be 
provided for any opinion expressed.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development is completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
taken.  

4.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










